                                                                                                                Form ID: 073/an

                                 IN THE UNITED STATES BANKRUPTCY COURT
                                      EASTERN DISTRICT OF ARKANSAS
                                           LITTLE ROCK DIVISION

IN RE:      AMY C. LOCKE                                                                         CASE NO: 4:18-bk-10119 T
            Debtor                                                                                          CHAPTER 13


                                          TRUSTEE'S MOTION TO DISMISS

    Joyce Bradley Babin, Trustee, for her Motion to Dismiss the above case, states:

    1. The above styled Chapter 13 petition was filed on January 10, 2018, and was confirmed on May 11, 2018.

    2. The plan as confirmed provided for completion within a period of time not to exceed sixty months .

    3. Based on the claims filed and allowed, payments made to the plan, and the remaining scheduled plan payments ,

the plan will not be completed within sixty months from the effective date of the plan.

    4. Pursuant to 11 U.S.C. § 1307 (c), the Debtor's plan should be dismissed for just cause. The Debtor is in material

default with respect to the terms of the confirmed plan because the plan will not complete timely.

    WHEREFORE, the Trustee prays for an Order dismissing the case without prejudice to the Debtor's right to file a

new Chapter 13 case in the future and for all other just, proper, and equitable relief.




                                                                                     /s/ Joyce Bradley Babin
                                                                                      Joyce Bradley Babin
                                                                                   Chapter 13 Standing Trustee

                                              CERTIFICATE OF SERVICE

   The undersigned certifies that a copy of the foregoing document was served on the Debtor's attorney and any other
ECF Filing Users through Notice of Electronic Filing (ECF) and on the Debtor and any other non-ECF Filing Users by
U.S. Mail, postage prepaid, as further listed below, on November 14, 2019.

                                                                                     /s/ Joyce Bradley Babin
                                                                                          Joyce Bradley Babin

Amy C. Locke
1980 E. Main
Cabot, AR 72023
